Citation Nr: 0410102	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), delayed type.

2.  Entitlement to an effective date earlier than September 6, 
2002, for an award of a 50 percent rating for post traumatic 
stress disorder (PTSD), delayed type.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The veteran had active service from June 1965 until January 1972.  
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's PTSD is currently productive of complaints of 
depression, sleep difficulties, nocturnal flashbacks, memory 
problems and anger management concerns.  

2.  On September 6, 2002, the RO received the veteran's claim of 
entitlement to an increased rating for PTSD; an increase from 30 
to 50 percent disabling was effectuated in a March 2003 rating 
decision.

3. It is not factually ascertainable from the medical evidence of 
record that the veteran was entitled to the rating increase for 
PTSD at any time prior to the September 6, 2002, effective date 
presently assigned.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an effective date prior to September 6, 2002, 
for the award of an increased rating for PTSD have not been met.  
38 U.S.C.A.  §§ 5103A, 5107(b), 5110  (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision and statement of the case apprised the veteran 
of the reasons and bases for the VA decision, as well as the 
applicable law.  A March 2003 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate his 
increased rating claim, as well as VA's development assistance.  
Based on the above, the Board finds that the requirements under 
the VCAA with respect to the duty to notify have been satisfied in 
this case and that no further notice is required.

The March 2003 letter did not address the issue of entitlement to 
an earlier effective date as to the veteran's 50 percent 
evaluation for PTSD.  However, it has been determined by VA's 
Office of the General Counsel (hereinafter referred to as "GC") 
that, when a claim is granted and the veteran submits a notice of 
disagreement as to a "downstream element" of such claim, such as 
the effective date, notice under 38 U.S.C.A. § 5103(a) is not 
required as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the case.  
Id.  Such was done in the present case.  Thus, no further notice 
is required.

Duty to Assist

The VCAA also provides that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records held 
by any other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical examination 
which includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance in 
the development of the veteran's claims.  The veteran's private 
and VA post service clinical reports are associated with the 
claims file.  Also of record are VA examination reports.  
Additionally, the claims file contains statements issued by the 
veteran in support of his claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his claim.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2003).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  38 C.F.R. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30% - Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

10% - Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

0% - A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating after 
family argument) or no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self or 
others (e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death. See 38 C.F.R. § 4.130 [incorporating by reference the 
VA's adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].


Earlier effective dates

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  However, 38 C.F.R. § 3.400(o)(2) provides that 
the effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred of a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 
38 C.F.R. § 3.1(p) (2003).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2003).

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2003).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state 
that such reports must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or that the claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1) (2003).

Factual background

Reports of VA treatment show that the veteran received a general 
physical examination in June 2002.  At that time, he was oriented 
times 3, with appropriate mannerisms and interaction.  He had a 
general fund of information and was a good historian.  His 
judgment, mood and affect were all deemed to be normal.  

Also in June 2002, the veteran underwent a VA depression screen, 
for which he tested negative.  

A VA outpatient treatment report dated in December 2002 revealed 
complaints of worsening depression.  The veteran reported that he 
had been experiencing multiple family, work and social stressors 
over the previous 5 weeks, along with memory and confidence 
problems.  The recommended treatment plan was a trial course of 
Celexa, 20 mg. daily, with follow-up in 3 to 4 weeks.  
 
In January 2003, the RO received a letter from private mental 
health professionals.  The letter was written by M. C., a 
psychologist, and was also signed by C. J. M., a psychiatrist, 
both of a private mental health clinic in North Platte, Nebraska.  
The letter described an interview with the veteran that had 
occurred in November 2002.  During that session, the veteran 
described his childhood, along with his military, occupational and 
educational history.  

During treatment by M. C. in November 2002, the veteran reported 
symptoms of poor sleep, nocturnal flashbacks, depression, memory 
problems and difficulty controlling hostility.  The veteran 
enjoyed no recreational pursuits aside from occasional craftwork, 
which he did with diminishing frequency.  

Objectively, the veteran was completely oriented.  His flow of 
conversation and thought were entirely appropriate with respect to 
rate, but his tone was abnormally loud.  His speech was pressured.  
He displayed logical thought associations, but the veteran had 
some difficulty in thinking through his personal history, which he 
presented in a highly disjointed and nonchronological fashion.  
The veteran's mood and affect were anxious and M. C. speculated 
that the veteran was prone to bouts of rage.  The veteran did not 
exhibit any classically psychotic symptoms such as hallucinations 
or delusions.  The examiner believed that the veteran's 
personality did involve some degree of compulsivity.  The veteran 
was inappropriately aggressive and overly reactive and overly 
responsive to verbal stimulation.  

Further review of the November 2002 private treatment report 
reveals that the veteran's general information was average or 
above.  His immediate recall was below average.  The veteran's 
ability to interpret proverbs was just above the fair level.  The 
veteran's insight was good.  

Following the objective assessment, M. C. professed his amazement 
that the veteran was working.  He stated that he could think of at 
least half a dozen reasons why the veteran could not really 
compete in gainful employment, but observed that obviously the 
veteran was doing so.  M.C. closed by stating that the veteran was 
extremely disordered, and he rendered a diagnosis of chronic PTSD, 
along with accompanying diagnoses of anxiety disorder, depressive 
disorder and personality disorder, all "not otherwise specified."  
An impression of alcohol abuse, episodic, was also made.  A GAF 
score of 42 was assigned.

Discussion

The veteran's claim of entitlement to a rating in excess of 50 
percent for his service- connected PTSD was received on September 
6, 2002.  As such, the rating period on appeal is from September 
6, 2001, one year prior to the date of receipt of the reopened 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2).

As stated previously, the veteran seeks a disability rating in 
excess of the currently assigned 50 percent evaluation for PTSD.  
In order for the next higher rating of 70 percent to be assigned, 
the evidence must demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability to 
establish and maintain effective relationships.

The medical evidence of record fails to demonstrate symptoms such 
as suicidal ideation or obsessional rituals.  The evidence further 
fails to reveal illogical, obscure, or irrelevant speech.  Indeed, 
upon examination in November 2002 the veteran's flow of 
conversation and thought were entirely appropriate, except for an 
abnormally loud volume of speech.  The veteran presented his 
history in a nonchronological manner, but the content of that 
history remained relevant and logical.  The evidence also fails to 
show near-continuous panic or depression.  Indeed, the veteran 
tested negative on a depression screen administered in June 2002.  
Moreover, while the November 2002 private treatment report 
speculated as to the veteran's poor impulse control, the claims 
file contains no evidence of violent episodes during the period in 
question.  Finally, the evidence of record does not reveal spatial 
disorientation but in fact establishes the opposite, as the 
veteran was repeatedly found to be oriented times 3 in both VA and 
private psychiatric reports.  

Overall, the medical evidence does not reveal symptomatology 
consistent with the next-higher 70 percent rating under Diagnostic 
Code 9411.  Instead, the veteran's symptoms more closely reflect 
the criteria associated with his presently assigned 50 percent 
evaluation.  For example, his present rating assignment already 
contemplates impairment of short- and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.  Thus, such 
findings, without more, do not support an increased rating here.  

In determining that the veteran is not entitled to the next-higher 
70 percent evaluation under Diagnostic Code 9411, the Board 
acknowledges the GAF score of 42 assigned at the November 2002 
examination performed by M. C..  Such a score is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, the evidence as described above 
is not overly commensurate with these criteria.  For example, the 
medical evidence fails to show any suicidal ideation or severe 
obsessional rituals.  Due to such discrepancies, the Board does 
not find the GAF score, in and of itself, to be determinative of 
the veteran's claim.  Indeed, to whatever extent the veteran's 
symptoms do equate with the criteria for a GAF score of 42, such 
symptomatology have already been contemplated in the veteran's 
presently assigned 50 percent evaluation.  

In conclusion, the evidence fails to support the veteran's claim 
of entitlement to the next-higher evaluation of 70 percent under 
Diagnostic Code 9411.  Instead, the evidence overwhelmingly 
confirms that the presently assigned 50 percent rating most 
closely approximates the veteran's disability picture.  As the 
preponderance of the evidence is against the claim, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's PTSD has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or necessitated 
any frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having decided that the veteran's 50 percent evaluation for PTSD 
is appropriate, the Board must now consider the veteran's 
contention that the effective date for such award should precede 
September 6, 2002, the date presently assigned.  
As previously noted, the effective date with respect to an 
increase in disability evaluation will be date of receipt of claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  An exception is provided in, 38 
C.F.R. § 3.400(o)(2), which states that the effective date will be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt of 
claim.

In the present case, the veteran's claim of entitlement to an 
increased rating was received by the RO on September 6, 2002.  
Thus, under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime between September 6, 2001 and September 6, 2002, 
an increase in the veteran's PTSD became factually ascertainable.  
The medical evidence of record does not indicate that during that 
time period the veteran's PTSD was manifest by symptomatology most 
nearly approximating, or greater than, the 50 percent rating 
criteria ultimately assigned in the March 2003 rating decision.  
In fact, it does not appear that the veteran was treated for PTSD 
at all during such time frame.  Therefore, an increase in his 
disability was not factually ascertainable until the time of his 
psychiatric examination with M. C. received by the RO in February 
2003, which is later than his presently assigned effective date.  
As such, that evidence cannot justify an earlier effective date.    

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison between 
the date of receipt of claim or the date entitlement arose, with 
the later of the two serving as the effective date.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  Thus, the September 6, 2002, date 
of claim is the appropriate effective date here, because even if 
the date that the entitlement arose could be found to precede it, 
the latter of the two dates controls.   

In conclusion, the evidence shows that the veteran's 50 percent 
rating for PTSD more closely approximates his disability picture, 
and that there is no basis for a higher rating.  Moreover, the 
evidence of record fails to establish entitlement to an effective 
date earlier than the September 6, 2002, date presently assigned.  
As there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The schedular criteria having not been met, entitlement to a 
rating in excess of 50 percent for PTSD is denied.

An effective date earlier than September 6, 2002, for an award of 
an increased rating for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



